                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

HANGZHOU AOSHUANG E-                      )
COMMERCE CO, LTD.                         )
                                          )                Case No. 1:19-cv-04565
      Plaintiff,                          )
                                          )                Judge Martha M. Pacold
      v.                                  )
                                          )                Mag. Judge Jeffrey Cole
008FASHION, ET AL.                        )
                                          )
      Defendants.                         )
_________________________________________ )

      DEFENDANTS’ MOTION FOR RECONSIDERATION OF ORDER GRANTING
    PLAINTIFF ATTORNEY FEES AND INCORPORATED MEMORANDUM OF LAW

       Comes Now, Defendants1 in the above styled civil action, by and through their attorneys,

Ford Banister IP, and move this Honorable Court for Reconsideration and To Vacate The Order

Granting Plaintiff Attorney Fees. In support hereof, Defendants submit the following

Memorandum of Law.




1
 ​This motion is submitted on behalf of Defendants No. 124-qixing; Def. No. 146-Star star in the
sky; Def. No. 168--william&jack; Def. No. 41--fashion-shop113; Def. No. 186--zagoo; Def. No.
40--fashion-shop112; Def.       No. 11--aztuckers; Def. No. 185--yuzebaby; Def.
No.30--dongyang743; Def. No. 39--ZOGAA3 Store; Def. No. 56--Greatmen Store; Def. No.
28--zoggaofficial store; Def. No. 82--ZOGAA SIX Store; Def. No. 25--ConvenientYourLife;
Def. No. 180--yangxinyuan; Def. No.55--Goodgoods8; Def. No. 173--Xiao wu big yards shop;
Def. No.44--fengzifei; Def. No. 45--fengzihyt-4; Def. No. 134--Shirley Store (hereinafter,
“Defendants”)


                                               1
                                   MEMORANDUM OF LAW

I.     BACKGROUND AND PROCEDURAL HISTORY

       On June 12, 2020, Plaintiff Hangzhou Aoshuang E-Commerce Co., Ltd. (“hereinafter,

“Plaintiff ” or “HAECO”) moved to compel Defendants to provide further and additional

responses to Plaintiff’s Second Set of Interrogatories and Requests for Production of Documents.

[Doc. 282 at 1] (hereinafter, “the motion”) On June 12, 2020, Plaintiff incorrectly noticed the

motion for presentation before Judge Pacold, even though she referred discovery matters to this

Court on August 30, 2019. [Docs. 87; 293; 294 at 1]. On June 12, 2020, Judge Pacold instructed

Plaintiff to re-notice the motion before this Court which Plaintiff accomplished on the same date.

[Docs. 284-5] On June 15, 2020, this Court entered an order requiring Defendants to respond by

June 22, 2020. [Doc. 286] Defendants timely submitted their response on June 22, 2020. [Doc.

291] On June 23, 2020, Defendants moved separately for the Court to hold a hearing on

Plaintiff’s motion to compel. [Doc. 292] The Court entered its ruling on June 23, 2020 without

holding a hearing as requested by Defendants. [Doc. 294] On June 29, 2020, this Court denied

Defendants’ motion for a hearing on the motion to compel due to its having entered an order on

the motion on June 23, 2020. [Docs. 298 & 294] Plaintiff filed its motion for attorney’s fees on

June 30, 2020, noticing the motion for presentation before this Court on July 10, 2020. [Docs.

300-1] On July 3, 2020, Defendants moved the District Court to vacate that portion of the

Magistrate’s order awarding Plaintiff’s attorney’s fees. [Doc. 304 ] That motion was denied

without prejudice on July 13, 2020. [Doc. 313] Finally, on July 6, 2020, Defendants moved the

Magistrate Judge to stay the briefing and decision on Plaintiff’s petition for attorney’s fees, or, in

the alternative, for additional time to respond to Plaintiff’s petition. [Doc. 305] The Magistrate




                                                  2
Judge denied that motion on July 8, 2020. [Doc. 306] On July 24, 2020, the magistrate granted

Plaintiff’s petition for attorney’s fees [Doc. 319].

II.    STANDARD OF LAW FOR MOTION FOR RECONSIDERATION

       Under Fed.R.Civ.P. 54(b), “any order or other decision [ ] that adjudicates fewer than all

the claims or the rights and liabilities of fewer than all the parties does not end the action as to

any of the claims or parties and may be revised at any time before the entry of a judgment

adjudicating all the claims and all the parties' rights and liabilities.” Fed. R. Civ. P. 54(b); see

also ​Rothwell Cotton Co. v. Rosenthal & Co.​, 827 F.2d 246, 251 (7th Cir.), amended at 835 F.2d

710 (7th Cir. 1987) (affirming district court’s denial of motion to reconsider under Rule 54(b)).

The standard applicable to motions to reconsider under Rule 54(b) is largely identical to that of

Rule 59(e). See, e.g., ​Morningware, Inc. v. Hearthware Home Prod., Inc.,​ Case No. 09-cv-4348,

2011 WL 1376920, at *2 (N.D. Ill. Apr. 12, 2011) (“The standard courts apply in reconsidering

their decisions is generally the same under both Rule 59(e) and Rule 54(b).”). “Motions for

reconsideration serve a limited function; to correct manifest errors of law or fact or to present

newly discovered evidence.” ​Hicks v. Midwest Transit, Inc.,​ 531 F.3d 467, 474 (7th Cir. 2008)

(internal quotation marks omitted) “A ‘manifest error’ is not demonstrated by the disappointment

of the losing party. It is the `wholesale disregard, misapplication, or failure to recognize

controlling precedent.’” ​Id. (quoting ​Oto v. Metropolitan Life Ins. Co., 224 F.3d 601, 606 (7th

Cir. 2000)). ​See also Hickory Farms, Inc. v. Snackmasters, Inc., 509 F. Supp. 2d 716, 719 (N.D.

Ill. 2007) (“Reconsideration is appropriate, generally speaking, only when the Court overlooked

or misunderstood something.”)




                                                  3
III.   ARGUMENT

       (a)    The Order on Plaintiff’s Motion for Attorney’s Fees Misstates Defendants’
              Arguments

       In their motion for reconsideration of the Court’s order on Plaintiff’s motion to compel,

Defendants stated as follows:

              Defendants acknowledge that “The general rule is that a district judge’s
              decision neither binds another district judge nor binds him, although
              a judge ought to give great weight to his own prior decisions. McGinley
              v. Houston, 361 F.3d 1328, 1331 (11th Cir. 2004) citing 18-134 MOORE’S
              FEDERAL PRACTICE — CIVIL § 134.02 (Matthew Bender & Co., Inc.
              2003). This Court may, at its discretion, realign its opinion with those courts
              that hold that a magistrate judge does have authority to enter sanctions
              under Fed.R.Civ.P. 37(a)(5)(A).​ ​However, Defendants respectfully submit
              that, if this is the path that this Court chooses to follow, it should provide
              a detailed analysis of its decision. This Court’s order contains no such
              discussion.[Doc. 294 at 2]

              [Doc. 302 at 6] [Emphasis Added] [Unquote]

        In the July 24, 2020, Order, however, this Court accused Defendants’ counsel of arguing

that the magistrate is not permitted to change his mind or to deviate from prior rulings. This is

not accurate - Defendants made no such argument. Rather, Defendants respectfully argued only

that “if this is the path that the magistrate chooses to follow, he should provide a detailed

analysis of its decision. The Magistrate’s discovery order contains no such discussion.” [Id.].

Defendants disclaimer of the argument attributed to them by the magistrate is clear and

unequivocal and was stated not once, but, verbatim, in three different filings. [Docs. 304 at 6;

307 at 4-5] Defendants never allege, as the Order states, that His Honor was not permitted to

change his mind or to make a different ruling; Defendants argued only that such a departure

should be accompanied by some explanation. It is not necessary nor appropriate for the Judge to

put words into counsel’s mouth and then throttle them for the strawman’s position. This is



                                               4
particularly true where, as here, it seems the tone of the ruling is unduly influenced by the

misperception that Defendants’ counsel was restricting or limiting the magistrate’s authority.

Moreover, a ruling based on such a characterization of the record, for which the magistrate does

not provide a record citation, is institutionally damaging where, as here, Defendants not only

made no such argument but repeatedly disclaimed it.

       (b)     The Magistrate’s Order Granting the Motion to Compel Is Inconsistent
               With His Order Granting Plaintiff’s Fee Petition

       The Magistrate Judge’s Orders granting Plaintiff's Motion to Compel [Doc. 294] and

granting Plaintiff’s Petition for Attorney's Fees [Doc. 319] are inconsistent with regard to the

existence of a Rule 37.2 Conference. Specifically, the Order granting the motion to compel infers

that a 37.2 conference occurred, with the Court stating, without record citation, that: “The parties

then went back and forth for a number of months, exchanging the customary letters and emails

and, as a bow to modernity, held a video conference. Nonetheless, there remained issues with

some 13 requests the parties could not resolve, even though the requests did not seem very

complicated.” [Doc. 294, p.1]. However, in complete contradiction to the initial order on the

motion to compel, the Order granting Plaintiff’s Petition for Fees states that “The upshot is that

several email exchanges culminated in the parties having a Zoom meeting– which defendants’

counsel declined to record – on May 27th, during which defendants’ counsel refused to address

the deficiencies in defendants’ discovery production. That obduracy makes a mockery out of the

purposes that underlie Local Rule 37.2.” [Doc. 319 at 9] (internal citation omitted)

       The magistrate’s decision to challenge Defendants’ good faith participation in the

[Doc.319] Order rather than in the Order on the motion to compel is more than unusual: it belies

an inclination, if not a desire, to assume facts presented by Plaintiff as established without



                                                 5
permitting Defendants the opportunity to address it the allegation, perhaps suggested but not

posited by Plaintiff, and sets matters in reverse order: If the magistrate believed that Defendants

were not participating in the 37.2 conference in good faith, it should be noted in the Order on

Plaintiff’s Motion to Compel. [Doc. 294] But it is nowhere to be found. Rather, the Court

preferred to take a negative read of Defendants’ conduct in the alleged 37.2 conference in a later

Order by adopting Plaintiff’s more sinister characterization of the remote meeting. This

roundabout on the merits and/or existence of a 37.2 conference accomplishes little other than to

deprive Defendants of the opportunity to contest Plaintiff’s version of events, which the Court

adopted, in an earlier briefing.2         The result is an unfair maligning of Defendants conduct

regarding the 37.2 conference that seemingly influenced the Court’s decision.

        (c)      Defendants' Counsel is Entitled To Be Heard On Sua Sponte Allegations of
                 Misconduct

        Defendants’ counsel, like every human being, is imperfect. Therefore any occasional

criticism, identification of missteps, or subtle instruction by a judge is reasonably expected and

will be well taken by both Mr. Banister and Mr. McElvenny. The magistrate’s Order on the

petition goes well beyond these fundamental observations, unfortunately. Specifically, page 9 of

the Order, broadly and without citation, characterizes their submissions to the court as

“questionable” and “misleading”. [Doc. 319 at 15] The magistrate further refers, again in a

conclusory manner and without record citation, to the Defendants’ supposed “misconduct and

that of their lawyer. [Id. at 12] This is wholly inappropriate and contrary to circuit precedent, ​to

wit​: “[A]n attorney charged by the trial judge with unprofessional conduct may insist upon being

heard in his own defense so long as his response is respectful. We agree that there is in this

2
 Defendants could and would have addressed this finding in their Motion to Reconsider the Court’s ruling on
Plaintiff’s Motion to Compel [Doc. 294] filed July 1, 2020 [Doc. 302]


                                                        6
limited situation cogent reason for permitting such response since appellate review is not

available to vindicate an attorney who is erroneously charged with unprofessional conduct. To

require him to remain silent in the face of such a charge is, as the court said in ​Abse,​ to render

him ‘helpless.’” ​In re Dellinger,​ 461 F.2d 389, 399 (7th Cir. 1972) citing ​In re Abse,​ 251 A.2d

655, 656 (D.C. 1969) The ​Abse​ Court fully set out this standard as follows:

                The attorney was personally charged by the judge with unprofessional
                conduct and no appeal could be taken from the judge's remarks. Can a
                Judge make such a charge and deny the attorney the right to answer?
                Must the attorney stand silent and helpless in face of such a charge? Is it
                contempt of court for the lawyer to insist that he is entitled to answer the
                charge?

                A charge that an attorney is guilty of unprofessional conduct is a serious
                Charge and is even more serious and damaging when made by a judge
                in open court. Fundamental fairness requires that the attorney be given
                reasonable opportunity to answer such a charge. A judge has no right to
                make such a charge and then deny the attorney the right to be heard, and
                it is not contempt of court for the attorney to insist on being heard. Of
                course the attorney does not have unlimited time to be heard and his answer
                must be in a respectful manner, but he does have the right to be heard and
                should not be penalized for attempting to exercise that right.

                Id.​ at 656-7. [Unquote]

        The Court’s failure to adhere to this standard has multiplied the proceedings and delayed

resolution of matters that could have been easily and immediately resolved had the Court made

these statements in the presence of Plaintiff’s counsel and permitted a response. As the Seventh

Circuit noted in ​In re Dellinger,​ “[W]here the judge is arbitrary or affords counsel inadequate

opportunity to argue his position, counsel must be given substantial leeway in pressing his

contention, for it is through such colloquy that the judge may recognize his mistake and prevent

error from infecting the record. It is, after all, the full intellectual exchange of ideas and positions

that best facilitates the resolution of disputes.” 461 F.2d 399. Had Plaintiff been permitted to



                                                   7
immediately respond in each instance, the Court would have had the benefit of the knowledge

and insight possessed by an attorney charged with prosecuting the case who would have quickly

disabused it of whatever confusion prompted these statements, at which point Plaintiff would be

entitled to expect that the Court would acknowledge its error and apologize for having

improperly caste aspersions upon the character and conduct of an officer of the court. Instead,

Plaintiff has been forced to request reconsideration, in part, to secure an opportunity to address

this baseless disparagement.

                                    PRAYER FOR RELIEF

       Wherefore, ​Defendants respectfully request that the Court grant the following relief:

       a)      That the Court reconsider and vacate the order on the motion to compel and order

               granting Plaintiff attorney fees; [Docs. 294 and 319]

       b)      That the Court set a hearing date on this motion affording counsel their right to be

               heard on the Court’s ​sua sponte​ allegations;

       c)      Any further and additional relief that this Court deems necessary and appropriate.

Respectfully submitted this 21st day of August, 2020.

                                                      /s/ L. Ford Banister, II
                                                      Bar No. ​5446539
                                                      Ford Banister IP
                                                      244 5th Avenue, Ste. 1888
                                                      New York, NY 10001
                                                      Telephone: U.S No. 212-574-8107
                                                      Email: ​ford@fordbanister.com
                                                      Attorney for Defendants




                                                 8
9
